Citation Nr: 1819694	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-11 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for renal carcinoma, to include as a result of herbicide exposure.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with an ulcer on the right foot, erectile dysfunction and diabetic retinopathy (herein diabetes).

3.  Entitlement to an initial rating in excess of 30 percent prior to December 20, 2017 for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 50 percent effective December 20, 2017 for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) as due to a service-connected disability.



REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972, including in Vietnam from September 1970 to April 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in Cleveland, Ohio, and from August 2010 and November 2012 decisions by the VA RO in New York, New York.  Original jurisdiction in this appeal is with the RO in New York, New York.  

The Veteran requested, and was scheduled for a personal hearing in January 2016.  The Veteran cancelled this hearing, and submitted a statement in lieu of testimony that has been associated with the record.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e).

In April 2016, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Renal carcinoma was not manifest in service or within one year of separation from service and is not otherwise related to the Veteran's service, to include as due to in-service herbicide exposure.

2.  Prior to July 10, 2014, PTSD was manifested by symptoms such as anxiety, sleep impairment, nightmares, avoidance behavior, and anger, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Effective July 10, 2014, PTSD was manifested by symptoms such as anxiety, sleep impairment, nightmares, avoidance behavior, irritability, panic attacks, and difficulty maintaining professional and social relationships, resulting in occupational and social impairment with reduced reliability and productivity.

4.  Diabetes requires daily insulin, oral medication, and a restricted diet; regulation of activities has not been demonstrated.

5.  The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Renal carcinoma was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Prior to July 10, 2014, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  Effective July 10, 2014, the criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

4.  Currently PTSD is no more than 50 percent disabling.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for a rating in excess of 20 percent for diabetes are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

6.  The criteria for entitlement to TDIU are not met. 38 U.S.C. §§ 1155, 5107; (2012) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in April 2016.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, obtain any outstanding Social Security Administration (SSA) records, attempt to obtain clarification from the Veteran's private physicians regarding April and June 2008 opinions, obtain an opinion regarding the etiology of the Veteran's renal carcinoma, schedule the Veteran for appropriate diabetes and PTSD VA examinations, and readjudicate the claim.  Outstanding treatment records and SSA records were added to the claim file.  The RO contacted the Veteran in January 2017 in order to obtain medical release forms and the Veteran did not respond.  The Veteran was scheduled for and attended VA examinations in November and December 2017. The RO readjudicated the claim most recently in January 2018 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

In the instant case, the Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  However, the Veteran's renal cell carcinoma is not on the list of herbicide presumptive disabilities.  Thus, the regulations pertaining to presumptive service connection based on exposure to herbicides are not applicable to this appeal.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  That notwithstanding, service connection for these claimed disabilities as due to exposure to herbicides has been considered on a direct service connection basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Veteran contends that he has renal cell carcinoma (RCC) due to his exposure to herbicides in Vietnam.  His service treatment records do not show cancer of the kidney or any complaints related to the kidney and he was found to have a normal clinical evaluation of the genito-urinary system at his April 1972 separation examination.  He also had a negative urinalysis at that time.  

February 2004 private treatment records reflect that the Veteran was a known smoker.

In June 2006, the Veteran submitted a claim for entitlement to service connection for a tumor on his right kidney, indicating that it may be secondary to his service-connected diabetes.  See June 2006 Statement in Support of a Claim.

In July 2006 the Veteran was diagnosed with RCC, and in August 2006, the Veteran underwent a right nephrectomy with excision of caval and renal vein thrombus.

The Veteran was provided a VA examination in January 2007.  The examiner determined that the Veteran's RCC was not likely secondary to his diabetes, as there was no evidence in the Veteran's claims file indicating a relationship.

January 2008 VA treatment records reflect that the Veteran reported smoking one pack of cigarettes per day for a decade, quitting in July 2006.

An April 2008 private opinion by the Veteran's private physician concluded that the physician was unable to entirely exclude the possibility that the Veteran's RCC may be related to previous exposure to Agent Orange.

In June 2008, the Veteran submitted a private opinion which stated that it could not be ruled out that there was a high possibility that the Veteran's RCC was caused by exposure to Agent Orange.  The opinion explained that Agent Orange was a carcinogen highly likely to be the cause of carcinomas, and the Veteran had not had any exposure to any other cancer causing agents since leaving service.  The opinion did not mention the Veteran's history of smoking.

In his June 2008 notice of disagreement, the Veteran submitted a July 2003 Board decision which granted service connection for RCC as a result of exposure to Agent Orange. 

A VA opinion regarding direct service connection was obtained in December 2016.  The examiner, who specialized in internal medicine, determined that the Veteran's RCC was less likely than not incurred in or caused by service.  He explained that he reviewed the private opinions and acknowledged that Agent Orange was indeed a carcinogen, however, there wasn't sufficient medical evidence to show that Agent Orange exposure was linked to RCC.  Additionally, there were multiple risk factors for RCC including family history, hypertension, obesity, smoking, polycystic kidney disease, and chronic abuse of NSAIDs.  The examiner also explained that just because one could not rule out a relationship between Agent Orange and RCC, did not prove that Agent Orange caused the Veteran's RCC.  The examiner also objected to the notion that the Veteran had not been exposed to any other carcinogens since separation.

The Veteran's medical history reflects that he smoked a pack of cigarettes daily for a decade.  VA treatment records also reflect that the Veteran is obese.  See August 2011 VA treatment records. 

Upon review of the evidence of record, the Board finds that service connection for RCC is not warranted.  As noted above, RCC did not manifest in service, a malignant tumor did not manifest within one year of service discharge, and RCC did not manifest for many years thereafter.

As to the assertions of the Veteran that RCC was related to service, the Veteran is competent to report as to the observable symptoms he experiences, such as the onset of his cancer symptoms, and its history.  Layno v Brown, 6 Vet. App 465, 469-70 (1994).  However, cancer is the type of complex medical matter as to which the courts have found to be beyond the competence of lay witnesses.  See Jandreau v Nicholson, 492 F 3d 1372, 1377 Fed Cir. 2007).  Moreover, the Veteran's statements of record do not establish an in-service onset or continuity of symptoms since service, the record shows that the Veteran is aware that his symptoms did not begin until many years after service.

The Board has also considered the Veteran's assertions as to his exposure to Agent Orange and a link between RCC.  In regard to the Veteran's statements, the Board finds that there is no competent and probative evidence of record to support these general statements.  The Board has considered the April and June 2008 private opinions.  Although the April 2008 opinion does not rule out a relationship between Agent Orange and RCC, it does not conclude that the Veteran's RCC was actually related to Agent Orange.  The June 2008 physician incorrectly concluded that the Veteran had not been exposed to any other carcinogens since service, and merely concluded that a relationship between Agent Orange and the Veteran's RCC could not be ruled out.  

Neither opinion concluded that the Veteran's exposure to Agent Orange as likely than not resulted in his RCC.  Additionally, the RO attempted to obtain clarification from both physicians pursuant to the April 2016 Board remand by obtaining medical releases from the Veteran.  As discussed above, the Veteran failed to respond to this request. 

To the contrary the VA examiner's opinion contains rationale and is highly probative.  See Nieves-Rodriguez v Peake, 22 Vet. App 295, 304.  The examiner reviewed the April and June 2008 private opinions but explained that it was less likely than not that the Veteran's exposure to Agent Orange caused RCC because not only is sufficient medical evidence linking Agent Orange exposure to RCC missing, but there were also multiple risk factors for RCC including hypertension, obesity, and smoking.

The Board has also considered the relevant July 2003 Board decision submitted by the Veteran in July 2008.  Board decisions, however, are not precedential, and "previously issued Board decisions will be considered binding only with regard to the specific case decided."  38 C.F.R. § 20.1303.  "Each case presented to the Board will be decided on the basis of the individual facts of the case."  Id.  Nonetheless, the Board has reviewed the prior Board decision and observes that it included a positive medical opinion regarding a link between that veterans' active service and their carcinoma, based on the specific facts of that case.  In the case at hand, however, there is no competent medical evidence in favor of a link between the Veteran's active service, including presumed exposure to Agent Orange, and his RCC.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for RCC claimed as a result of herbicide exposure must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The AOJ assigned a staged rating for  PTSD.  As discussed in more detail below, the Board agrees that there has been a change in disability, but not the date selected by the AOJ.  Accordingly, a different staging of the rating is warranted.  In regard to diabetes mellitus, there has not been a significant change in the disability and a uniform evaluation is warranted.

The anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the same disability' or, more appropriately in this case, the same manifestation under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran contends that his current evaluations for PTSD and diabetes do not adequately assess the severity of his disabilities.  

A. Evaluation of PTSD

The AOJ evaluated the Veteran's PTSD as 30 percent disabling prior to December 20, 2017, and 50 percent disabling thereafter.  The Board finds that there has been a change in the disability, but not the date selected by the AOJ.  We find it unlikely that the Veteran's PTSD increased in severity on the date of the December 2017 VA examination.  The Board noted that there appeared to be an increase in severity in the April 2016 Remand.  As discussed in further detail below, the Board finds that July 10, 2014 is the most appropriate date toassign the PTSD evaluation to 50 percent disabling.  

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

The Veteran's private therapist submitted a statement in April 2009, reporting that she had been treating the Veteran for PTSD and that he experienced survivor guilt, a numbing of emotional expression, mood swings, road rage and physical altercations, and panic attacks in confined spaces.  She also stated that at that time he was feeling hopeless about his financial situation and had episodes of feeling suicidal.

April 2009 VA treatment records reflect that the Veteran made plans to visits friends and family.  He denied suicidal or homicidal ideation.  May, June, and July 2009 VA treatment records reflect that the Veteran denied suicidal or homicidal ideation.  He reported that he experienced nightmares 2-3 times a week.

The Veteran's private therapist submitted an additional statement in July 2010, reporting that the Veteran was exhausted emotionally, physically, and spiritually.

The Veteran was afforded a VA examination in July 2010.  He told the examiner that he had to retire in 2008 because he underwent a craniotomy and cancer treatments, which caused memory lapses, disturbed vision, and tremors.  He also reported experiencing panic attacks in enclosed spaces following the craniotomy.  He had since been performing odd jobs like mowing lawns and babysitting.  He attributed his marginal self-employment to physical health symptoms, and not to his psychiatric symptoms.  The Veteran told the examiner that since he left full time employment in 2008, he had been in straitened financial circumstances and wasn't able to afford activities he enjoyed in the past, like eating out.  He stated that he took walks on the beach with his spouse and spent much of his time doing household chores.  The Veteran told the examiner that he had occasional episodes of rage and was involved in two physical fights prior to the mid-1980's, but he was currently able to withdraw when he got angry.  He also reported that he avoided war movies for many years.

The examiner reported that the Veteran was casually dressed, appropriately groomed, alert and oriented in all spheres, and made adequate eye contact.  His hygiene was unremarkable and he displayed behavior appropriate to the interview setting.  His mood was irritable and his affect was congruent.  He did not report suicidal or homicidal ideations.  His speech and thought process were essentially unimpaired and he denied hallucinations or delusions.  His long and short term recall were grossly intact and attention and concentration were adequate.  He did not report compulsions, obsesses, or phobias that interfered with normal functioning.  He reported weekly panic attacks and disturbed sleep patterns.  His judgment and insight were present.  The examiner determined that the Veteran's panic attacks, as well as some cognitive impairment occurred after his craniotomy and were likely the result of that surgery and not a military event or injury.  The examiner stated that the Veteran reported anxiety and depression associated with his physical health status, which was diagnosed at the examination as adjustment disorder with mixed anxiety and depressed mood, and unrelated to service.  He determined that this diagnosis and PTSD were mutually exacerbating and symptoms of the two disorders were impossible to evaluate separately.  The examiner also concluded that there were PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

The Veteran attended another VA examination in August 2011.  He did not report any change in social functioning since his last examination.  He reported a stable, non-physical, relationship with his spouse.  The Veteran reported seeing a private therapist bi-weekly, who was trying to help him overcome the frustrations associated with post-craniotomy cognitive impairments.  He reported occasional nightmares about Vietnam and continued to experience panic attacks at least monthly.  He continued to deny suicidal or homicidal ideation.  The examiner noted that the Veteran displayed less anxiety about his physical health during this examination, but continued to report irritability and occasional depression about his cognitive impairment.  The Veteran reported mild symptoms of PTSD recurring weekly without remission since the last examination.

The Veteran's private therapist submitted a statement in August 2012, reporting that the Veteran continued to experience panic attacks in confined spaces and trouble sleeping.  She also stated that the Veteran had episodes of feeling suicidal and felt hopeless because of his financial situation. 

The Veteran attended a VA examination in August 2012.  He reported that his spouse was supportive and helpful.  He reported that he visited his daughter and enjoyed being with her and her child.  He reported that he did research on the Civil War and was recently invited to take part in a re-enactment at Gettysburg.  He also reported working on stained glass projects as a hobby.  The examiner confirmed that the Veteran had PTSD, as well as a cognitive disorder NOS.  The examiner determined that it was possible to differentiate what symptoms were attributable to each diagnosis, finding that the Veteran's cognitive disorder NOS caused memory impairment, panic attacks and exacerbated irritability, and his PTSD caused re-experiencing symptoms, sleep disturbance, and numbing or avoidance symptoms.

The examiner determined that all of the Veteran's mental diagnoses caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner was also able to differentiate what portion of the Veteran's occupational and social impairment were due to the Veteran's cognitive disorder NOS, compared to his PTSD, finding that the Veteran's PTSD symptoms resulted in the Veteran sleeping separately from his spouse because of nightmares and insomnia, and his avoidance of reminders in combat; and his cognitive disorder NOS symptoms resulted in problems with daily routines, mildly disinhibited behavior, and avoidance of confined spaces. 

In August 2012, the Veteran's private physician re-submitted the April 2009 statement.  

The Veteran's private therapist submitted a Medical Source Statement on July 10, 2014.  She reported that the Veteran had a mild to moderate impaired ability to relate to other people.  He had a moderate restriction of his daily activities and moderate deterioration in personal habits.  The Veteran had marked interference with his ability to sustain a routine without special supervision, as well as marked interference with the ability to maintain concentration.  He had an extreme to marked impairment in his ability to perform activities within a schedule.  She reported that the Veteran's ability to understand instructions, respond appropriately to supervisors and co-workers, respond appropriately to changes in the work setting, apply the use of good judgment, perform simple tasks and behave in an emotionally stable manner was impacted moderately.  She determined that the Veteran had a marked impairment when responding to customary work pressures and an extreme impairment to perform complex, repetitive or varied tasks.  She concluded that the Veteran would likely be absent four or more days monthly because of his cognitive impairments.  She also stated that chemotherapy may have impacted the Veteran's mental condition.

The Veteran submitted a statement in January 2016.  He reported that he continued to experience nightmares and had difficulty sleeping through the night.  Sounds like helicopters created anxiety and sometimes panic, causing feelings of detachment.  The Veteran said that he avoided watching the news and the history channel and would not watch violent movies.  He reported  that he slept fully dressed on top of his bed in case he needed to make a quick escape, and that he was constantly angry and avoided reminders of the Vietnam War.

The Veteran's therapist submitted a statement in January 2016.  Although much of the statement repeated her April 2009 correspondence, she added that the Veteran recently dealt with the passing of his parents, causing an additional stressor.

The Veteran was afforded an additional VA examination in December 2017.  The Veteran reported that he lived alone after recently divorcing his spouse of 16 years.  He stated that he maintained contact with two children from his second marriage.  Due to health issues and limited mobility, the Veteran stated that aside from attending medical appointments and Sunday church, he usually stayed at home.  He reported that he talked to members of Catholic Charities and his friends from church.  He reported irritable behavior and angry outbursts, hypervigilance and problems with concentration.  He continued to report avoidant behaviors and persistent and exaggerated negative beliefs or expectations about himself, others and the world.  He reported depression, anxiety, suspiciousness, sleep impairment, mild memory loss, flattened affect, gross impairment in thought processes or communication, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  He denied suicidal or homicidal ideation.  

Upon examination, the Veteran was appropriately and casually dressed, with good hygiene and eye contact.  His recent and remote memory were intact and his thought process was linear and logical.  His judgment and insight were fair.  The examiner again concluded that the Veteran had PTSD and an unspecified neurocognitive disorder and that it was possible to differentiate the symptoms attributable to each disorder.  The Veteran's neurocognitive impairment caused mood liability, memory loss, and difficulty with concentrating and sustaining attention.  There was not a clinical association between both disorders; they were mutually exclusive.  

The examiner concluded that the Veteran's mental disorders caused occupational and social impairment with reduced reliability and productivity.  Though the examiner determined that he was able to differentiate the symptoms attributable to each disorder, he determined that it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by each disorder.

The assignment of the staged rating shall be set at July 10, 2014, the date the Veteran's private therapist submitted a medical source statement describing a worsening of cognitive symptoms.


30 Percent 

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology does not warrant an evaluation greater than the assigned 30 percent rating before July 10, 2014.

During this period, the Veteran's primary PTSD symptoms included anxiety, nightmares, avoidance behavior, irritability, distressing memories, and angry outbursts.  During the Veteran's VA examinations and treatment visits the Veteran has exhibited fair to good insight, judgment, and was coherent.  The Veteran also has consistently denied hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or homicidal or suicidal ideation.  Although the Veteran's therapist reported suicidal ideation, the Veteran denied this during all VA treatment and examinations.  

By contrast, the Veteran's PTSD did not manifest with symptoms such as panic attacks more than once a week; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  Although he had difficulty with memory, understanding complex commands, panic attacks, and irritability, these symptoms were clearly associated with his cognitive disorder NOS, which is not service-connected.  Moreover, the Veteran's thought processes and speech were coherent, logical and intact.  He denied any suicidal ideation, delusions, or hallucinations.  

As to the Veteran's social functioning, his lay statements and medical treatment reflect that he regularly socialized with friends and family, and his relationships were stable.  In regards to the Veteran's occupational functioning, he denied that his PTSD caused any issues with his ability to work, citing his craniotomy and cancer treatment as causing all of his occupational difficulties.

Accordingly, the Board finds that the preponderance of the evidence is against assignment of rating greater than 30 percent prior to July 10, 2014.  Although the Veteran avoided situations that reminded him of Vietnam and had periodic angry outbursts, he had stable relationships with friends and family, and denied occupational impairment due to his PTSD symptoms on several occasions.  In addition, the Veteran's PTSD had not markedly impaired his long-term speech, judgment, or abstract thinking.  He never exhibited impairment in thought processes or communication.  The Veteran denied hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or homicidal or suicidal ideation.  Therefore, a higher rating is not warranted during this period on appeal.

July 10, 2014- 50 Percent

The Board finds that the Veteran's demonstrated PTSD symptomatology warrants a 50 percent rating, but no higher, from July 10, 2014 forward, as this is the date the Veteran's private therapist indicated a worsening of symptoms.  In essence, we conclude that there was a change in the degree of disability effective July 10, 2014.  More specifically, the Board remanded the issue because there was an indication that there may have been an increase in severity.  The subsequent VA examination merely confirmed what was suspected rather than establishing a change on the date of the examination.  Rather, the VA examination was more precise.  38 C.F.R. § 4.2 (2017).

The Veteran's primary PTSD symptoms include anxiety, nightmares, avoidance behavior, irritability, distressing memories, and angry outbursts.  The Veteran experienced panic attacks in confined places, such as elevators due to his unspecified neurocognitive disorder.  

The Veteran demonstrated a substantial loss in the ability to maintain concentration and sustain a routine without special supervision, and a complete loss of ability to perform activities within a schedule, maintain regular attendance or be punctual.  The Veteran was also extremely limited in his ability to perform complex, repetitive, or varied tasks and a marked ability to respond to customary work pressures.

Significantly, the evidence did not show symptoms of intermittently illogical, obscure or irrelevant speech; suicidal ideation; obsessional rituals; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of a rating in excess of 50 percent.

During the Veteran's VA examinations and treatment visits, the Veteran exhibited fair to good insight, judgment, and was coherent.  The Veteran also has consistently denied hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or homicidal or suicidal ideation.  

As to the Veteran's social functioning, although he reported difficulty in establishing and maintaining effective work and social relationships, and a recent divorce, he maintained relationships with his children and friends from church.  He regularly attended church, a social setting with many people.

Though the July 10, 2014 private medical opinion stated that the Veteran had some severe impairments, it also reported that the Veteran was only moderately limited in his ability to respond to supervision, interact with co-workers, and understand, carry out and remember instructions.  The July 2014 opinion also reported that the Veteran was only moderately limited when it came to using good judgment on the job and responding to customary work pressures.

The December 2017 VA examiner determined that the Veteran's PTSD would have an impact on his ability to work and would cause reduced reliability/productivity, but he did not conclude that the Veteran's symptoms would prevent employment. 

The Board concludes that the evidence of record does not show that the Veteran's overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130.  

Accordingly, the Board finds that the Veteran is entitled to an evaluation of 50 percent, but no higher, from July 10, 2014 forward. 

B. Evaluation of Diabetes 

The RO evaluated the Veteran's diabetes as 20 percent disabling under Diagnostic Code 7913 (Diabetes Mellitus), which provides that a 20 percent disability rating is warranted for requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted for requiring insulin, restricted diet, and regulation of activities.  The 100 percent disability rating criteria references regulation of activities as "avoidance of strenuous occupational and recreational activities."  Still higher disability ratings (60 percent and 100 percent) are warranted based on the same three criteria as the 40 percent disability rating (insulin, restricted diet and regulation of activities), plus additional requirements.

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id. at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

June 2006 private treatment records reflect that the Veteran's diabetes was regulated by oral medication, diet, and exercise.  Insulin was not required.  The Veteran had mild nonproliferative diabetic retinopathy, with visual acuity of 20/25 +1 and 20/20 - OS.

The Veteran attended a VA examination in January 2007.  There was no restriction of activity secondary to his diabetes.  He denied visual problems or neurological symptoms.  The examiner concluded that the Veteran had Type II diabetes with complications of erectile dysfunction and a foot ulcer, and that it did not affect his occupation or activities of daily living.

In April 2009, the Veteran's private physician reported that the Veteran was insulin-dependent, and was on a restricted diet and restricted exercise regimen.

August 2009 VA treatment records reflect that the Veteran was not on a restriction of activities secondary to his diabetes.  It was noted that diabetes did not affect his activities of daily living.

January 2010 private treatment records reflect that the Veteran's visual acuity was correctible to 20/20 OU.  His physician commented that the Veteran's diabetic changes remained nonproliferative but were moderate.  2010 private treatment records reflect that the Veteran underwent focal laser treatment in his left eye.  August 2011 private treatment records demonstrate that the Veteran's visual acuity was correctible to 20/20 OD and 20/25 OS.

The Veteran attended another VA examination in August 2011.  It was noted that he was prescribed one insulin injection daily.  The Veteran did not require a regulation of activities as part of medical management for his diabetes.  He had no episodes of ketoacidosis or hypoglycemic reactions in the last year.  The Veteran did not have diabetic peripheral neuropathy or diabetic retinopathy.  The examiner determined that the Veteran's diabetes did not affect his ability to work.  

In August 2012, the Veteran's private physician reported that the Veteran was insulin-dependent.

August 2012 private treatment records reflect the Veteran's visual acuity was 20/30 OU without correction, pinholing to 20/20.

On his October 2012 VA Form-9, the Veteran reported that his daily activities were restricted due to his diabetes.

June 2013 private treatment records reflect that the Veteran had nonproliferative diabetic retinopathy.

The Veteran was afforded a VA examination in May 2014.  The examiner reported that the Veteran had been diagnosed with diabetic retinopathy.  The Veteran's uncorrected distance vision acuity was 20/40 or better in both the right and left eye, and 20/200 in both eyes for uncorrected near vision acuity.  The Veteran's corrected distance and near vision acuity demonstrated 20/40 or better in both eyes.  The Veteran had focal laser scars and mild corical nuclear changes in both eyes.  No other abnormalities were reported.  There was no decrease in visual acuity or other visual impairment.  The Veteran's eye conditions did not impact his ability to work.

The Veteran attended another VA examination in November 2017.  The Veteran had cataract OU, visual field defect OU, and diabetic retinopathy OU, DME OS.  The Veteran's corrected distance and near vision acuity demonstrated 20/40 or better in both eyes.  There was no decrease in visual acuity or other visual impairment.  The examiner determined that the Veteran's mild cataract OU was age-related and age-appropriate, and that the cataract was not affecting vision and was less likely than not proximately due to or the result of diabetes.  The examiner also determined that the Veteran had left homonymous, noncongruous visual field loss that was more likely than not proximately due to or the result of the occipital brain hemorrhage the Veteran suffered in 2008 secondary to his RCC.

The Veteran also had erectile dysfunction.  He reported a normal anatomy with no penile deformity or abnormality.  The Veteran's skin was also examined pursuant to his lay statements indicating an ulcer on his right foot.  The examiner reported that the Veteran had never had a skin condition.  The Veteran was given a skin examination.  When examined, the Veteran did not have any ulcers on his feet.  He stated that he had not been treated with oral or topical medications in the past year for any skin conditions.  There were no other skin abnormalities or findings upon examination.  

The Veteran's diabetes was also evaluated.  Treatment consisted of more than one insulin injection daily and a restricted diet.  The Veteran's diabetes did not require a regulation of activities.  He reported no episodes of ketoacidosis or hypoglycemic reactions in the last year.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's diabetes.  The examiner determined that the Veteran's diabetes did not impact his ability to work.

Here, the Board finds that the criteria for a rating in excess of 20 percent for diabetes are not met or approximated.  There is no report or treatment record establishing that the Veteran's diabetes has required regulation of activities, or that episodes of ketoacidosis or hypoglycemic reactions have required hospitalization with the frequency at Diagnostic Code 7913 or weekly visits to a diabetic care.  

In assessing the claim, the Board has considered the Veteran's lay assertions, particularly those noted above and those that argue for an increase due to regulation of his activities.  The Veteran is certainly competent to attest to the severity of observable symptoms he may experience from diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective evidence, prepared by skilled professionals, is far more probative and more credible than the lay statements regarding what treatment the Veteran underwent for his diabetes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  And the medical evidence did not establish that the Veteran required a regulation of activities.  See Camacho, 21 Vet. App. at 364 (medical evidence is required to support a finding that regulation of activities is necessary to control diabetes).  As noted in Camacho, the determination is whether regulation of activities is medically necessary.  

The most probative evidence establishes that the criteria for a 40 percent rating are not met or approximated.  The Board finds the opinion of the November 2017 VA examining physician, who extensively reviewed the record, to be the most probative evidence as to the actual manifestations of diabetes.  

The Board notes that the evidence demonstrated that the Veteran has erectile dysfunction and retinopathy due to his service-connected diabetes.  The Board has considered whether separate compensable ratings are warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  With regard to erectile dysfunction, the evidence did not demonstrate both loss of erectile power and deformity of the penis.  See 38 C.F.R. §§ 4.31, 4.115(b).  As such a separate compensable rating for erectile dysfunction is not warranted.  A separate compensable rating is also not warranted for diabetic retinopathy.  In this regard, the Veteran's central visual acuity was not at any point poor enough to warrant a compensable rating.  Moreover, there was no impairment of visual fields related to the Veteran's diabetes or other disorder significant enough to warrant a compensable rating under any potentially applicable diagnostic code.  38 C.F.R. §§ 4.76, 4.79.  Thus, a separate compensable rating is not warranted for diabetic retinopathy.

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for diabetes at all times relevant to this decision.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

V. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For determining the rating level, disabilities resulting from common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a).  When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table.  38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran does not meet the threshold requirements for TDIU for the period on appeal.  The Veteran is service-connected for PTSD, rated as 30 percent disabling prior to December 20, 2017, and 50 percent disabling thereafter; he is also service connected for diabetes, rated as 20 percent disabling.  For the entire period on appeal the Veteran does not meet the threshold requirement for TDIU.  38 C.F.R. § 4.16(a).

Thus, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's SSA records reflect that he is receiving disability compensation pursuant to his cancer disabilities.  As discussed above, the Veteran has reported several times that he quit his job in 2008 because of his RCC.  Overall, while SSA decisions are not controlling as to a VA TDIU determination, they are pertinent to the Veteran's claim and such decision (and other SSA evidence) has been considered.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board finds that the Veteran's nonservice-connected visual field loss due to brain hemorrhage and craniotomy combined with residuals of RCC and metastasis impact the Veteran's ability to work in both a physical as well as sedentary environment, but that his service-connected PTSD and diabetes are not the reason for his unemployment.  The Board is unable to consider nonservice-connected disabilities in determining whether a TDIU is warranted.  

All of the VA examiners indicated that the Veteran's diabetes, erectile dysfunction, and resolved right foot ulcer condition would not impact his ability to work.  Additionally, although the December 2017 VA examiner determined that the Veteran's PTSD would impact his ability to work because it caused reduced reliability/productivity, it would not prevent employment.

While not discounting the Veteran's symptomatology, the evidence does not indicate that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The Board finds no evidence of record suggesting that the Veteran's case is outside the norm requiring extraschedular consideration.

As such, the Board concludes that entitlement to a TDIU is not warranted and the claim is therefore denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


ORDER

Entitlement to service connection for renal carcinoma is denied.

Entitlement to an evaluation in excess of 30 percent prior to July 10, 2014 for PTSD is denied.

Entitlement to an evaluation of 50 percent for PTSD effective July 10, 2014 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.

Entitlement to an evaluation in excess of 20 percent for diabetes is denied.

Entitlement to a TDIU is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


